Claim Amendments
The reply filed on 4/12/2021 is not fully responsive to the prior Office Action mailed on 1/11/2021 because of the following omission(s) or matter(s): The claim amendments do not comply with 37 CFR 1.121, Section (B), Markings to Show the Changes (see claim 17 for example). See 37 CFR 1.111. For example, the embodiment “T1” in claim 1 for variable Z1 is removed without showing the appropriate changes. Additionally other claims marked as “Amended” (see claim 3 for example) were not amended since the previous amendment shows the same amendment. In other words, these claims should be marked as “Withdrawn, previously presented” or something similar. The supplemental reply filed on 5/6/2021 was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii) and also presented similar issues as in the first reply. Correction is required.



Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624